This action was instituted by the appellants in the case ofTacoma v. Nyman, ante p. 154, 281 P. 484, after the trial court had announced his decision in that case and before the entry of the decree. Conceiving that the holding of the trial court, to the effect that he was bound by the original findings and judgment which awarded $1,250 for the land taken, worked an injustice as to them, appellants in that case asked the court to withhold the entry of the decree to permit them to bring an independent action for the purpose of obtaining the vacation or modification of the original findings and decree. The trial court assenting, this action was thereupon instituted, resulting in a judgment denying any relief, and this appeal followed.
[1] We have already accorded appellants full relief in the preceding case, and nothing remains to be *Page 163 
accomplished by reversing the judgment in this case and sending it back with instructions to modify a judgment which we have already modified.
Our judgment in the preceding case settles the whole controversy, and therefore this action is dismissed without costs to either party.